Name: 79/172/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 6 February 1979 appointing a judge to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-02-13

 Avis juridique important|41979D017279/172/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 6 February 1979 appointing a judge to the Court of Justice Official Journal L 037 , 13/02/1979 P. 0033 - 0033**** CONFERENCE OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 6 FEBRUARY 1979 APPOINTING A JUDGE TO THE COURT OF JUSTICE ( 79/172/ECSC , EEC , EURATOM ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 32B THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 167 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 139 THEREOF , WHEREAS MR A . M . DONNER , JUDGE AT THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES SUBMITTED HIS RESIGNATION IN A LETTER DATED 28 SEPTEMBER 1978 , WITH EFFECT FROM 1 APRIL 1979 ; WHEREAS PURSUANT TO ARTICLE 8 OF THE PROTOCOL ON THE STATUTE OF THE EUROPEAN COAL AND STEEL COMMUNITY , TO ARTICLE 7 OF THE PROTOCOL ON THE STATUTE OF THE COURT OF JUSTICE OF THE EUROPEAN ECONOMIC COMMUNITY AND TO ARTICLE 7 OF THE PROTOCOL ON THE STATUTE OF THE COURT OF JUSTICE OF THE EUROPEAN ATOMIC ENERGY COMMUNITY , A JUDGE SHOULD BE APPOINTED FOR THE REMAINING PERIOD OF MR A . M . DONNER ' S TERM OF OFFICE , HAVE DECIDED AS FOLLOWS : ARTICLE 1 MR TH . KOOPMANS IS HEREBY APPOINTED JUDGE TO THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES UNTIL 6 OCTOBER 1982 . ARTICLE 2 THIS DECISION SHALL ENTER INTO EFFECT ON 1 APRIL 1979 . DONE AT BRUSSELS , 6 FEBRUARY 1979 . THE PRESIDENT J . FRANCOIS-PONCET